DETAILED ACTION
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8, 10, 12-13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al. (US 2015/0011453 – cited previously).
	With respect to independent claim 1, Bennett et al. discloses a method of removing a metal sulfide deposit from a surface ([0002]; [0005]), the method comprising: contacting the metal sulfide deposit with a treatment fluid comprising an alkane sulfonic acid ([0084]), a dispersant ([0108]; [0112]; [0116]; [0119]-[0120]), and a hydrogen sulfide scavenger ([0114]) for a sufficient amount of time to dissolve the metal sulfide deposit ([0005]-[0006]; [0020]; [0029]; [0056]; [0059]; [0123]); and removing the metal sulfide deposit from the surface ([0005]-[0006]; [0020]; [0029]; [0056]; [0059]; [0123]), wherein the metal sulfide deposit comprises iron sulfide, zinc sulfide, or a combination thereof ([0003]).
With respect to independent claim 2, Bennett et al. discloses a method of removing a metal sulfide deposit from a downhole environment ([0002]; [0005]; [0056]), the method comprising: introducing into a subsurface well ([0056]) a treatment fluid comprising an alkane sulfonic acid ([0084]), a dispersant ([0108]; [0112]; [0116]; [0119]-[0120]), and a hydrogen sulfide scavenger ([0114]); contacting the metal sulfide deposit in the downhole environment with the treatment fluid ([0005]-[0006]; [0020]; [0029]; [0056]; [0059]; [0123]); and removing the metal sulfide deposit from the downhole environment ([0005]-[0006]; [0020]; [0029]; 
With respect to depending claims 3 and 4, Bennett et al. discloses wherein the alkane sulfonic acid has a formula of R-S03H, wherein R is a straight chain, branched, or cyclic Cl-6 alkyl, and, further, wherein the alkane sulfonic acid comprises methanesulfonic acid ([0011]; [0083]-[0084]).
With respect to depending claim 6, Bennett et al. discloses wherein the hydrogen sulfide scavenger comprises one or more of the following: hydrogen peroxide; chlorine dioxide; sodium chlorite; ammonium bisulfite; glyoxal; a glyoxal/surfactant mixture; an amine-aldehyde condensate; a nitrite; acrolein; formaldehyde or a compound capable of releasing or generating formaldehyde under application conditions; glutaraldehyde; an ammonium salt of ethylenediaminetetraacetic acid; an ammonium salt of hydroxyethylethylenediaminetriacetic acid; an ammoniated-DPTA; a triazine based compound; or a zinc carboxylate oxo compound ([0114]).
With respect to depending claim 8, Bennett et al. discloses wherein the treatment fluid further comprises an iron control agent, the iron control agent comprising thioglycolic acid; trisodium nitroacetate; citric acid; copper sulfate pentahydrate; or a combination comprising at least one of the foregoing ([0017]; [0102]; the Examiner notes, Bennett et al. discloses at least one of the recited compounds and therefore provides for the iron control agent as claimed).
With respect to depending claim 9, Bennett et al. discloses wherein the treatment fluid further comprises a corrosion inhibitor, the corrosion inhibitor comprising one or more of the following: alkyl sarcosinates; amines; acetylenic alcohols; quaternary salts; fluorinated surfactants; aldehydes; chromates; nitrites; phosphates; hydrazines; amides; imines; condensation 
With respect to depending claim 12, Bennett et al. discloses wherein the metal sulfide deposit is contacted with the treatment fluid at a temperature of about 70°F to about 350°F ([0126]).
With respect to depending claim 13, Bennett et al. discloses wherein the treatment fluid is introduced into the subsurface well through a conduit inserted into the wellbore ([0056]).
With respect to depending claims 16 and 17, Bennett et al. discloses wherein the alkane sulfonic acid has a formula of R-S03H, wherein R is a straight chain, branched, or cyclic Cl-6 alkyl, and, further, wherein the alkane sulfonic acid comprises methanesulfonic acid ([0011]; [0083]-[0084]).
With respect to depending claim 18, Bennett et al. discloses wherein the hydrogen sulfide scavenger comprises one or more of the following: hydrogen peroxide; chlorine dioxide; sodium chlorite; ammonium bisulfite; glyoxal; a glyoxal/surfactant mixture; an amine-aldehyde condensate; a nitrite; acrolein; formaldehyde or a compound capable of releasing or generating formaldehyde under application conditions; glutaraldehyde; an ammonium salt of ethylenediaminetetraacetic acid; an ammonium salt of hydroxyethylethylenediaminetriacetic acid; an ammoniated-DPTA; a triazine based compound; or a zinc carboxylate oxo complex ([0114]).
With respect to depending claim 19, Bennett et al. discloses wherein the treatment fluid further comprises an iron control agent, the iron control agent comprising thioglycolic acid; trisodium nitroacetate; citric acid; copper sulfate pentahydrate; or a combination comprising at 

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bennett et al..
With respect to dependent claim 5, Bennett et al. discloses the method as set forth above with respect to independent claim 1, wherein a dispersant is included in the treatment fluid.  The reference further discloses some of the same chemical compounds used and disclosed by Applicant as dispersants in the instant application, particularly those disclosed by Applicant as dispersants that are normally surfactants in [0012]-[0017].  Although Bennett et al. fails to explicitly disclose wherein the dispersant is effective to disperse water insoluble particulates in the treatment fluid to prevent the water insoluble particulates from settling out of the treatment fluid, since Bennett et al. discloses the same chemicals used by Applicant as the dispersant, the dispersants of Bennett et al. would be expected to act in the same manner as claimed, i.e., be effective to disperse water insoluble particulates in the treatment fluid to prevent the water insoluble particulates from settling out of the treatment fluid.  If there is any difference between the dispersants of Bennett et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102.” See MPEP 2112(111) and In re Best, 562 F2d at 1255, 195 USPQ at 433.
Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. as applied to claim 9 above, and further in view of Purdy et al. (US 2016/0347993 – cited previously).
Bennett et al. discloses the method as set forth above with respect to claim 9.  The reference discloses wherein various additional additives may be included in the treatment fluid ([0107]-[0120]), noting wherein additional additives may be included that provide a beneficial property ([0121]).  The reference, however, fails to explicitly disclose the inclusion of a corrosion inhibitor intensifier as claimed.  Purdy et al. teaches well treatment fluids that can be used in de-scaling applications and for well cleaning, wherein a main component thereof includes an alkane sulfonic acid such as methane sulfonic acid (abstract) wherein traditionally used corrosion inhibitor intensifiers such as potassium iodide are disclosed as compatible therewith, and, further noted as working extremely well, being friendly to handle and safe to the environment ([0065]).  Since Bennett et al. discloses additional additives may be included that have a beneficial effect and Purdy et al. suggests corrosion inhibitor intensifiers, including those .
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al..
With respect to depending claim 11, Bennett et al. discloses wherein the treatment fluid comprises about 10 to about 50 volume percent of the alkane sulfonic acid ([0081]).  The reference additionally suggests the inclusion of a dispersant and hydrogen sulfide scavenger therein as set forth above in the rejection of claim 1.  Bennett et al. further suggests wherein such additional additives may be included in an amount that will vary according to the particular composition being manufactured and its intended use ([0121]).  As such, although silent to the amount of dispersant and hydrogen sulfide scavenger within the range as claimed, one having ordinary skill in the art would recognize the optimal amount of such additives to use in order to provide for the desired degree of metal sulfide removal therewith since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 20, Bennett et al. discloses wherein the treatment fluid comprises about 10 to about 50 volume percent of the alkane sulfonic acid ([0081]).  The reference additionally suggests the inclusion of a dispersant and hydrogen sulfide scavenger In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant’s arguments and amendments made with respect to the 35 USC 112(a) and (b) rejections, as set forth in the previous office action, have been fully considered and are persuasive.  The 112 rejections as set forth therein have been withdrawn. 
Applicant's arguments with respect to the rejections over the prior art have been fully considered but they are not persuasive. 
Applicant asserts Bennett discloses a composition comprising a polyamine sulfonic acid salt that can be formed by a reaction of a polyamine component with a sulfonic acid component, and, as such, does not disclose a treatment fluid comprising an alkane sulfonic acid as claimed.  
The Examiner respectfully disagrees.  Although the reference may use the reaction product noted above, the Office notes Bennett explicitly discloses wherein the sulfonic acid component can constitute 5-50 wt% of the cleaner/corrosion inhibitor composition, based on the total weight of the composition ([0081]).  The reference distinguishes this amount from the amount of the sulfonic acid component that is present in the polyamine sulfonic acid salt based on the total weight of the composition, it is the position of the Office that Bennett provides for the invention as claimed.
Should Applicant wish to limit the alkane sulfonic acid component of the instant application to one not in reacted form, Applicant is invited to consider replacing “comprising” in the phrase “the treatment fluid comprising” with –consisting of-, should support be present for such in the specification as filed.  Such amendments would be considered appropriate for consideration under the AFCP 2.0 program.    
	Applicant additionally asserts Bennett does not teach the use of the composition to remove a metal sulfide comprising iron sulfide, zinc sulfide or both.  
	The Examiner respectfully disagrees.  Bennett discloses wherein residual material that builds up in wells is referred to as schmoo and includes materials that include asphaltenes, paraffin and iron sulfide ([0003]).  The reference further discloses wherein the method provides for greater than or equal to 40% schmoo removal ([0020]) and is particularly useful for removing schmoo.  Since iron sulfide is disclosed as present in schmoo and schmoo is removed by the method and composition of Bennett, it is the position of the Office that Bennett provides for the method as claimed.
	Should Applicant intend the composition to remove only the metal sulfide, clarification of such in the claims is advised.  For example, is a particular percentage of metal sulfide removed by the composition?  
	Since Applicant has presented no further arguments with respect to the remaining limitations, the rejections thereof are maintained on the grounds of record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
02/10/21